Citation Nr: 1018781	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-28 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from February 1955 to 
February 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In September 2008, the Veteran testified before 
the undersigned at a Board hearing at the RO and before a 
Decision Review Officer (DRO) at the RO in April 2007.  
Transcripts of both hearings have been incorporated into the 
claims file.  This matter was previously before the Board in 
December 2008 at which time the case was remanded for 
additional development.  As the Board noted in its December 
2008 remand, the issue of entitlement to service connection 
for residuals of a foot injury was also denied in the 
February 2006 rating decision.  Although the Veteran 
initially appealed this issue, he did not perfect it; rather, 
he indicated in the substantive appeal of September 2007 that 
he was only appealing the issue of entitlement to service 
connection for bilateral hearing loss.  Accordingly, as the 
issue of entitlement to service connection for residuals of a 
foot injury has not been perfected for appellate review, it 
is no longer in appellate status and will be not further 
addressed.  See 38 C.F.R. §§ 20.200, 20.202.  

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral hearing loss became manifest years 
after service and is not otherwise related to service.




CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated during the Veteran's active duty service, nor may 
a sensorineural hearing loss disability be presumed to have 
been incurred in or aggravated during such service.  38 
U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in October 2005, which was prior to the 
February 2006 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2005 letter as well as in a January 
2009 letter, the RO informed the claimant of the applicable 
laws and regulations, the evidence needed to substantiate the 
claim decided herein, and which party was responsible for 
obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See Pelegrini II, at 120-21.  Thus, the Board finds 
that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since this claim is being denied.  
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  Moreover, the 
appellant was provided with the disability rating and 
effective date elements in a September 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  This includes 
requesting pertinent identified medical records.  
Unfortunately, the appellant's service treatment records are 
not available for review and are presumed destroyed in a fire 
at the National Personnel Records Center in St. Louis, 
Missouri, in 1973.  Accordingly, VA has a heightened duty to 
assist the appellant in developing his claim.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  Regarding the missing 
service treatment records, a VA Memorandum issued in January 
2007 shows that all procedures were taken to obtain the 
appellant's service treatment records, including informing 
the appellant of these missing records in letters dated in 
October 2005 and December 2006 and providing him with the 
opportunity to submit any such records in his possession as 
well as submit alternative supportive evidence, and making a 
request for them via Personnel Information Exchange System 
(PIES).  In short, VA has exhausted its efforts to obtain the 
Veteran's service treatment records and any further efforts 
to locate them would be futile.  Moreover, it is pertinent to 
note that the appellant asserted that he was never treated 
for hearing loss in service.  Thus, there likely would be no 
documentation of this claimed disability in his service 
treatment records.  

In further fulfillment of VA's duty to assist the appellant, 
the appellant testified before the undersigned at the RO in 
September 2008 and before a DRO in April 2007.  Additionally, 
an attempt was made to obtain the Veteran's records from the 
Social Security Administration (SSA), but the SSA informed VA 
in August 2008 that the medical records had been destroyed.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  Rather, the Veteran informed VA in April 
2010 that he had no additional evidence to submit and asked 
that his case be forwarded to the Board immediately.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

As discussed below, the evidence is insufficient to indicate 
that the current disability may be related to the inservice 
event and is therefore insufficient to trigger VA's duty to 
provide an examination.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to section 5103A(d), to provide an appellant with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").

Here, even by assuming that hearing loss for VA purposes is 
present, the Veteran denies treatment for hearing loss for 
approximately 30 years post-service (see September 2008 
hearing testimony whereby the Veteran testified that he first 
sought medical attention "15-16 years ago").  Moreover, the 
Veteran does not report continuity of hearing loss 
symptomatology ever since service.  In this regard, the 
Veteran testified in September 2008 that his hearing had 
returned "enough to normal" that he was not having any 
hearing problems following the explosion incident up until 
the time of his discharge, but that he continued to 
experience a slight ringing in his ear ever since this 
incident.  Moreover, evidence relating any current hearing 
loss to the Veteran's active service is also missing.  Thus, 
the requirements under McLendon, supra, for affording the 
Veteran a VA examination have not been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits. 

II.  Facts

The Veteran's service treatment records are unavailable for 
review and are presumed destroyed in a fire in 1973 at the 
National Personnel Records Center in St. Louis, Missouri.  

On file are private audiology records from Southwest 
Mississippi Speech and Hearing Center dated in March 1994.  
These records include an audiogram in graph form diagnosing 
the Veteran as having sensorineural hearing loss mild in the 
right and mild to severe in the left.  These records note 
that the Veteran needed a hearing aid for the left ear and 
maybe some mild amplification on the right.  They also note 
that the Veteran had retired from off shore construction 
after 33 years and that his right ear was OK, but his left 
ear was uncertain.  The records further note that the 
Veteran's company gave him a "H.T." about one year prior to 
his retirement.  In addition, they note that a hearing aid 
had been recommended for the Veteran's left ear, but that the 
Veteran did not want a hearing aid at that time. 

In October 2005, the Veteran filed a claim of entitlement to 
service connection for hearing loss.  

In a statement (VA Form 21-4138) received in November 2005, 
the Veteran said that at the time of his military discharge 
he did not have a hearing loss that he was aware of, but he 
had lost the ability to understand what someone was saying in 
a noisy environment.  He also said there was a low ringing 
sound in his left ear constantly.  He went on to state that 
approximately eight years after service he was informed that 
he had a hearing loss during a hearing test given by his 
employer.  

VA outpatient records (from September 2005 to January 2007) 
include an initial primary care visit note in September 2005 
indicating that the Veteran did not have hearing loss.  These 
records also include an October 2005 audiology record noting 
that the Veteran was being seen for a hearing aid evaluation.  
He had a noted "hearing handicap score" of 30 and reported 
that his left ear was worse.  He also reported periodic 
tinnitus bilaterally.  It was noted that he had worn private 
purchase hearing aids bilaterally.  He was assessed as having 
mild to moderate sensorineural hearing loss on the right and 
mild to severe sensorineural hearing loss on the left.  It 
was further noted that the Veteran "does not [meet] the 
criteria for hearing aids under the medical center and VISN 
guidelines".  

In the Notice of Disagreement dated in August 2006, the 
Veteran asserted that his hearing loss began in service as a 
ringing in his left ear which has continued to the present 
time.  He said the ringing began when his unit was training 
National Guard units how to use and assemble assault boats.  
He said this was done once a year and the ringing began the 
first time he performed the training.

At a hearing before a Decision Review Officer in April 2007, 
the Veteran testified that he was first diagnosed as having a 
hearing loss about two and a half years after service at 
which time he underwent a hearing test given by his employer.  
He said he didn't think there would be any records of the 
test because he wasn't actually supposed to be tested.  
Rather, he said he just happened to be in the yard at the 
time of the test and was told he could go in and have his 
hearing checked too.  He said that while working in 
construction, he sometimes wore ear protection, but not all 
the time.  

In the substantive appeal dated in September 2007, the 
Veteran said that on the last day of spring training for the 
National Guard Troops, the Veteran had been riding in an 
assault boat when an explosive device that had been planted 
in the river went off near the left rear side of his boat.  
He said he experienced a loud ringing in his left ear after 
the explosion and that he could not hear out of his left ear 
until Sunday morning.  He went on to report that by Sunday 
evening he could hear, but the ringing was still there.  He 
added that the ringing lessened day by day over the next few 
days to the point where it was presently.  He said he has not 
been without ringing since the incident.  He explained that 
he did not see anyone about this at the time because it was 
not a problem he could not overcome.  The Veteran further 
reported that after service he went to work for the same 
construction company he had worked for prior to service and 
that approximately 2 to 21/2 years later, he underwent a 
company hearing test and was told that he had a hearing 
problem.  

On file is a private audiogram dated in September 2008 from 
Southwest Mississippi Hearing Center in graph form.  This 
record contains a summary of bilateral asymmetrical 
sensorineural hearing loss more in left ear - mild to 
moderate in right, mild to severe in left.  The record notes 
that the Veteran could use hearing aids in both ears.  

At a Board hearing at the RO in September 2008, the Veteran 
testified that the explosion while on an assault boat during 
training in the summer of 1957 was loud enough to cause him 
to completely lose his hearing in his left ear for a while.  
He explained that the accident occurred on a Saturday morning 
and that by Monday morning his hearing had returned.  When 
asked if he was aware of any hearing difficulty from the 
summer of 1957 after the incident occurred to the time he was 
discharged (in February 1958), the Veteran remarked that his 
hearing had "returned enough to normal" that he did not 
have any problems with it except for a slight ringing.  He 
went on to testify that he now has hearing difficulty in both 
ears and that the first time he sought "real medical 
treatment" was approximately 15 or 16 years ago.  He said he 
had always had occupational noise exposure as he had always 
been in construction in one form or another.  More 
specifically, when asked if he had had some noise exposure in 
construction, he replied "sure", and said that there was no 
way to get around that.  He did note that he had used ear 
protection "at times". 



III.  Analysis

Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Where a veteran served ninety days or more during 
a period of war and certain chronic diseases, including an 
organic disease of the nervous system such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post - 
service test results meeting the criteria 
of 38 C.F.R. § 3.385. For example, if the 
record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an 
upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).



Discussion

It is unfortunate that the Veteran's service treatment 
records are not available for review.  Indeed, in instances 
such as this, the duty of the Board to provide reasons for 
its findings and conclusions is heightened.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  Nonetheless, even if 
the Veteran's service treatment records were available, it 
does not appear that they would document hearing loss.  In 
this regard, the Veteran asserts that he did not receive 
treatment for his temporary hearing loss following the blast 
in service because it was not something he could not handle.  
He also asserts that he was not aware of hearing problems 
(other than ringing in his ear) in service.  As to the onset 
date of his postservice hearing loss, the Veteran has not 
been consistent in his reports.  In this regard, he reported 
on VA Form 21-4138 in November 2005 that approximately eight 
years after service he was informed that he had a hearing 
loss during a hearing test given by his employer.  However, 
there is also a private medical record from Southwest 
Mississippi Speech and Hearing Center in March 1994 that 
contains the Veteran's report that he was given a hearing 
test by his company about one year prior to his retirement 
and that he had retired from off shore construction after 33 
years.  Furthermore, there is the Veteran's September 2007 
statement that he had been given a hearing test by his 
employer approximately two to two and a half years after 
service at which time he was told he had a hearing problem 
(see also April 2007 DRO hearing transcript to the same 
effect).  The inconsistencies of the Veteran's statements 
regarding the onset date of his hearing loss reduces the 
credibility of these statements.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998), (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  That notwithstanding, it 
is clear from the facts that the Veteran was first informed 
that he had hearing loss years after service, anywhere from 
two to 30 years after service.  It is also clear from the 
facts that the earliest medical evidence documenting a 
hearing problem is not until March 1994, over 30 years after 
the Veteran's service discharge.  Thus, establishing service 
connection under the provisions of 38 C.F.R. § 3.303(b) for a 
chronic disability in service or continuity of symptomatology 
after service is not warranted by the facts of this case.  

In addition, there is no medical evidence that relates the 
postservice diagnosis of sensorineural hearing loss to the 
Veteran's service or to the one-year period following his 
separation from service.  38 C.F.R. §§ 3.303(d), 3.307, 
3.309.  Thus, even assuming that the Veteran had been in 
close proximity to a blast on his left side while conducting 
training on an assault boat and assuming that he presently 
meets VA's definition of hearing impairment under 38 C.F.R. 
§ 3.385, there is no medical evidence linking his postservice 
hearing loss diagnosis to service.  Such evidence is 
particularly essential in this case when considering the 
Veteran's 33 year postservice employment in construction.  

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and his current bilateral hearing 
loss.

The Board in no way disputes the Veteran's sincere belief 
that his present hearing loss is related to service.  
However, his opinion as to a diagnosis and/or the etiology 
thereof, without a supportive opinion from a physician, does 
not constitute the requisite medical evidence necessary to 
establish service connection.  This is because the Veteran is 
a layman and without medical training or expertise, he is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In short, Hickson element (3) has not been met in this case.  
Under these circumstances, the Board finds that the claim of 
entitlement to service connection for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


